Citation Nr: 1011422	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits based on helpless child status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to June 1947 
and from December 1950 to April 1951.  The appellant is his 
daughter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 Administrative Decision issued 
by the RO.  

In August 2009, the appellant provided testimony at a hearing 
sitting in Washington, D.C. before the Undersigned Veterans' 
Law Judge.  A transcript of this hearing is of record.  


FINDING OF FACT

The appellant who is the daughter of the Veteran is shown to 
be married.  


CONCLUSION OF LAW

The claim for DIC benefits on the basis of being a helpless 
child of the Veteran must be denied by operation of law.  38 
U.S.C.A. §§ 101, 1318, 1542 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.55, 3.57 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159 , provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As explained, the pertinent facts in this case are not in 
dispute and the law is dispositive.  Consequently, to this 
extent, there is no additional evidence that could be 
obtained to substantiate the claim, and no further action is 
required to comply with the VCAA or the implementing 
regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-2004 (June 23, 2004).  


II.  Legal Criteria and Analysis

The appellant claims DIC benefits as the helpless child of a 
deceased Veteran.  At her August 2009 hearing, the appellant 
testified that she had one dissolved marriage and had married 
again in 1990.  She reports currently being married and 
residing with her husband.  (See August 2009 Hearing 
Transcript, p. 24).  

In part, an eligible child of a Veteran may be entitled to 
DIC at the time of the Veteran's death.  38 U.S.C.A. § 1318.  
A child must be "unmarried" and must be either under the 
age of 18, have become permanently incapable of self-support 
before the age of 18, or be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 
3.57(a)(1).  

Under 38 U.S.C.A. § 103(e), marriage of a child shall not bar 
the furnishing of benefits if the marriage was void or had 
been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion.  38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1).  

There is no competent evidence of record that the Veteran's 
marriages were rendered void or annulled.  

Since the appellant testified that she was currently married 
and resided with her husband, the provisions of 38 U.S.C.A. § 
103(e) and 38 C.F.R. § 3.55(b)(2), pertaining to a marriage 
of a child terminated prior to November 1, 1990, do not 
apply.  

Because of the appellant's disqualifying marital situation, 
the Board does not need to address the factors regarding 
whether she became permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  See 38 C.F.R. § 3.356(a).  

Thus, on this record, the Board finds that the appellant is 
not eligible for recognition as the helpless child of the 
deceased Veteran for the purposes of obtaining DIC in this 
case.  




ORDER

The claim for DIC benefits based on helpless child status is 
denied under the law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


